Exhibit 10.1
Agreement to Sell
This Agreement to Sell (the “Agreement”) is being executed on this Eighteenth
day of November, 2009, at Bangalore by and between:

I.   Bhoruka Financial Services Limited, a company incorporated under the
provisions of the Companies Act, 1956 and having its registered office at 35/9,
Langford Road Cross, Langford Town, Bangalore 560 025 (hereinafter referred to
as the “Seller”, which expression shall, unless it be repugnant to the context
or meaning thereof, be deemed to mean and include its successors-in-interest and
permitted assigns) acting through its authorized signatory, Mr. Amit Grover
appointed by way of a Board Resolution dated November 13, 2009 of the First Part
      PAN Number: AACCB0771E

AND

II.   NetApp India Private Limited, a company incorporated under the provisions
of the Companies Act, 1956 and having its registered office at 3rd Floor, Fair
Winds Block, Embassy Golflinks Business Park, Off Indiranagar-Koramangala
Intermediate Ring Road, Bangalore 560 071 (hereinafter referred to as the
“Buyer” which expression shall, unless it be repugnant to the context or meaning
thereof, be deemed to mean and include its successors-in-interest and permitted
assigns) acting through its authorized signatory, Mr. Vikram Shah, appointed by
way of a Board Resolution dated November 13, 2009 of the Second Part       PAN
Number: AABCN4063A

The Seller and the Buyer are hereinafter individually referred to as a “Party”
and collectively as the “Parties”, as the context may require.
WHEREAS

A.   The Seller is the absolute owner of fifteen (15) acres of land bearing
survey numbers 26, 31 and 32 of Hoodi Village, Krishnarajapuram Hobli, Bangalore
South Taluk, as more fully described in the Schedule to this Agreement including
all developments thereon (the “Schedule Property”) and is fully competent to
deal with the Schedule Property in any manner whatsoever;

B.   The Buyer has completed the physical assessment of the Schedule Property
and after due inspection and verification of the Schedule Property, ownership
record of the Schedule Property and other documents relating to the title,
nature and usage of the Schedule Property, competency and all other relevant
details and pursuant thereto, the Buyer is executing this Agreement;

C.   The Buyer has completed a physical inspection of the Schedule Property and
is aware of the current physical condition of the Schedule Property. The Buyer
has approached the

-1-



--------------------------------------------------------------------------------



 



    Seller to purchase the Schedule Property, in its current physical condition
as on the date of this Agreement, without any further improvements thereon;

D.   The Buyer confirms that it is executing this Agreement with full knowledge
of all the laws, bye-laws, rules and regulations issued by any governmental
authority having jurisdiction over the Schedule Property, which are applicable
to the Schedule Property;

E.   The Seller represents and warrants that it has obtained the approval of its
Board of Directors and shareholders for sale of the Schedule Property and the
Buyer acknowledges receipt of copies of such records; and

F.   The Seller has agreed to sell the Schedule Property to the Buyer in
accordance with the terms hereof.

NOW THIS AGREEMENT TO SELL WITNESSETH AS UNDER:

1.   Consideration

  1.1.   The Seller hereby agrees to convey the Schedule Property to the Buyer
for a total consideration of Rs.121,50,00,000/- (Rupees One Hundred and Twenty
One Crore Fifty Lakh Only; the “Consideration”). The Parties agree that the
Consideration shall be paid to the Seller in the following manner.     1.2.  
The Parties shall mutually appoint an “Escrow Agent” who shall act as an escrow
agent to the Parties and the Parties and the Escrow Agent shall execute an
“Escrow Agreement” simultaneous to the execution of this Agreement.     1.3.  
Within a period of five (5) days (or such further time period as may be mutually
agreed to between the Parties) from the execution of the Escrow Agreement, the
Buyer shall deposit twenty percent (20%) of the Consideration, amounting to
Rs.24,30,00,000/- (Rupees Twenty Four Crore Thirty Lakh Only; the “Escrow
Amount”) with the Escrow Agent as an earnest money deposit.     1.4.  
Simultaneous to the execution and registration of the Sale Deed and subject to
the satisfaction of the conditions set out in Annexure I hereto to the mutual
satisfaction of the Parties (or the waiver by the Buyer of such conditions in
writing) (i) the Seller and the Buyer shall issue a Release Certificate (as
hereinafter defined) to the Escrow Agent authorizing the release of the Escrow
Amount along with interest thereon to the Seller, and pursuant thereto, the
Escrow Agent shall release the Escrow Amount along with interest thereon to the
Seller by way of a demand draft; and (ii) the Buyer shall also pay the remaining
eighty percent (80%) of the Consideration, being a sum of Rs.97,20,00,000/-
(Rupees Ninety Seven Crore Twenty Lakh Only) to the Seller by way of a demand
draft. It is clarified that the obligations of each of the Parties in this
Clause 1.4 are interdependent on each other. None of the actions set out in this
Clause 1.4 shall be deemed to have occurred unless all of the obligations
specified in this Clause 1.4 are complied with and are fully effective in
accordance with the provisions hereof.

-2-



--------------------------------------------------------------------------------



 



  1.5.   “Release Certificate” shall mean a certificate in writing issued
jointly by the Parties in terms of Clause 1.4, Clause 10.1, Clause 10.2 or
Clause 10.3 of this Agreement, authorizing the Escrow Agent to release the
Escrow Amount and the applicable interest thereon to either the Buyer or the
Seller, as more fully set out in the applicable Clause hereof. The Release
Certificate shall be in the form set out at Annexure II.

2.   The Buyer has issued a notification to the public of its intent to purchase
the Schedule Property in a form mutually agreed between the Parties. In case of
any objection by any third party affecting the Seller’s title to the
Schedule Property received in response to the public notification issued on
November 10, 2009 and November 11, 2009, the same shall be addressed by the
Seller on or before the Long Stop Date (as hereinafter defined).

3.   In the event the Seller has completed its obligations under Annexure I, the
Seller shall inform the Buyer about such completion and the Buyer shall revert
to the Seller within two (2) working days, either confirming such completion or
setting out its reservations. It is however expressly clarified that failure by
a Party to provide notice to the other Party within the timeframes set out in
this Clause 3 shall not give rise to any implied rights or waiver of rights in
favour of the other Party.       Upon completion by the Seller of the items
mentioned in Annexure I (or waiver thereof in writing by the Buyer), the Parties
shall execute a sale deed in a mutually agreed form in line with the
understandings set out in this Agreement (the “Sale Deed”) conveying the
Schedule Property from the Seller to the Buyer on or before December 5, 2009 or
such further date as may be mutually agreed by the Parties in writing (the “Long
Stop Date”).       The Parties expressly confirm the understanding that in the
event the Seller has completed its obligations hereunder to the mutual
satisfaction of the Parties prior to such extended Long Stop Date, the Parties
shall by mutual agreement in writing advance the Long Stop Date which shall in
no case be beyond three (3) days from the date of completion of the items
mentioned in Annexure I, and such advanced date shall be deemed to be the “Long
Stop Date”.

4.   The Buyer shall carry out the registration of the Sale Deed with the
jurisdictional sub-registrar and shall bear on its account and pay all stamp
duties and registration charges levied on the Sale Deed including any other
administrative costs, etc. The Seller shall provide all necessary assistance in
relation thereto, including ensuring the availability of its signatory for the
aforesaid registration as and when required by the Buyer subject to mutual
convenience.

5.   It is agreed between the Parties that the Seller shall endeavour to
complete the items mentioned in Annexure I to this Agreement prior to the Long
Stop Date.

6.   A copy of the Perpetual Easementary Rights Agreement with regard to the
Schedule Property and the property to the rear of the Schedule Property is
annexed to this Agreement as Annexure III.

7.   The Parties agree to make all reasonable efforts to hold the existence of
the negotiations between them relating to the transaction set out herein (the
“Negotiations”) in

-3-



--------------------------------------------------------------------------------



 



    confidence, and shall not at any time disclose or permit the disclosure of
the existence or substance of the Negotiations to any person, without, in each
case, obtaining the other Party’s prior written consent. Notwithstanding the
foregoing, either Party may disclose the existence of the Negotiations to its
legal counsel, accountants, real estate consultants, lenders, engineers, and
other persons who need to be aware of the existence of the Negotiations.   8.  
Representations, Warranties and Covenants of the Seller

  8.1.   The Seller represents, warrants and covenants as follows:

  8.1.1.   That it is the sole and absolute owner of the Schedule Property;    
8.1.2.   That as on the date of this Agreement, the Schedule Property is free
from any and all encumbrances, liens, mortgages, charges, actions, acquisition
or requisition proceedings, any other legal proceedings, agreements, tenancies,
fines, penalties, taxes, third party covenants and conditions, third party
rights or restrictions of any kind or nature whatsoever, except as regards the
Perpetual Easementary Rights Agreement executed on July 25, 2005, a copy of
which is appended herewith as Annexure III or any covenants and conditions
attached to governmental approvals or licenses and shall be conveyed and
transferred to the Buyer in terms thereof;     8.1.3.   The Seller shall perform
its obligations under this Agreement within the time frame provided in this
Agreement and in accordance with this Agreement;     8.1.4.   That the Seller
shall hand over to the Buyer all the original title documents and certified
copies of revenue records pertaining to the Schedule Property simultaneously
with the execution of the Sale Deed;     8.1.5.   That as on the date of this
Agreement, the Seller is in compliance with all relevant environmental, local
land reforms/revenue laws/rules and/or regulations, as applicable, as regards
the Schedule Property, and no notice of non-compliance of any of the aforesaid
laws, rules or regulations has been received by the Seller; and     8.1.6.  
That all taxes, cesses, betterment charges and all other public dues, as
applicable, in respect of the Schedule Property have been paid as on the date
hereof. The Buyer acknowledges that it has perused a receipt evidencing payment
of property tax to the relevant authorities by the Seller for the year 2009-10.

9.   Representations, Warranties and Covenants of the Buyer

  9.1.   The Buyer represents, warrants and covenants as follows:

-4-



--------------------------------------------------------------------------------



 



  9.1.1.   The Buyer shall perform its obligations under this Agreement within
the time frame provided in the Agreement and in accordance with this Agreement;
    9.1.2.   The Buyer confirms that it is executing this Agreement with full
knowledge of all the laws, bye-laws, rules and regulations issued by any
governmental authority having jurisdiction over the Schedule Property, which are
applicable to the Schedule Property;     9.1.3.   The Buyer shall immediately
upon receipt forward a copy of the objections received in response to the public
notice published in accordance with Clause 2. Copies of all objections received,
along with all supporting documents received, shall be forwarded to the Seller
by the Buyer by e-mail and speed post;     9.1.4.   The Buyer has completed the
physical assessment of the Schedule Property and after due inspection and
verification of the Schedule Property, ownership record of the Schedule Property
and other documents relating to the title, nature and usage of the
Schedule Property, competency and all other relevant details and pursuant
thereto, the Buyer is executing this Agreement;     9.1.5.   All taxes, cesses,
betterment charges and all other public dues, as applicable, in respect of the
Schedule Property accruing from the date of execution and registration of the
Sale Deed shall be the sole liability of the Buyer and the Seller shall have no
liability whatsoever in respect thereto;     9.1.6.   The Buyer shall obtain
requisite statutory approvals and licenses to carry out development on the
Schedule Property and the Seller shall have no liability whatsoever in respect
thereto;     9.1.7.   The Buyer has received from the Seller copies of the
encumbrance certificates relating to (i) portions of the Schedule Property being
Survey Numbers 26 and 31 for the period between April 1, 1928 and October 21,
2009; and (ii) a portion of the Schedule Property being Survey Number 32 for the
period between April 1, 1928 and April 6, 2009, in both cases depicting the
details of the prior transactions pertaining to these properties. The Buyer
shall, at its own cost and expense, obtain encumbrance certificates for
(iii) portions of the Schedule Property being Survey Numbers 26 and 31 relating
to the period between October 22, 2009 and the date prior to the execution of
the Sale Deed; and (iv) a portion of the Schedule Property being Survey Number
32 relating to the period between April 7, 2009 and the date prior to the
execution of the Sale Deed;     9.1.8.   In the event of termination of this
Agreement in accordance with Clause 10 below, the Buyer shall have no claim
whatsoever on the Schedule Property or against the Seller and the Seller shall
not be liable/responsible

-5-



--------------------------------------------------------------------------------



 



      for costs and expenses incurred by the Buyer in any manner in this
respect; and     9.1.9.   The Buyer is fully entitled to execute this Agreement
and has been duly authorised by its Board of Directors to enter into the
transaction set out herein.

10.   Termination

  10.1.   The Buyer agrees that if it fails to execute the Sale Deed as per the
terms of this Agreement, and provided that the Seller has complied with all its
obligations as required to be complied with as of the date of execution and
registration of the Sale Deed, then:

  10.1.1.   the Seller and the Buyer shall issue a Release Certificate to the
Escrow Agent authorizing the release of the Escrow Amount to the Seller, and
pursuant thereto the Escrow Amount along with the interest shall be handed over
by the Escrow Agent to the Seller. The Buyer shall not raise any objections to
such release of the Escrow Amount along with interest thereon to the Seller as
aforesaid. The Escrow Agreement will become null and void thereafter;    
10.1.2.   This Agreement would automatically and without any notice terminate
and become invalid, ineffective and incapable of enforcement in any manner
whatsoever and the Buyer shall be left with no right, title or interest in
respect of the Schedule Property stipulated herein;     10.1.3.   the Buyer
shall have no claim whatsoever on the Schedule Property and shall not raise any
dispute or objection with regard to such release of the Escrow Amount along with
interest thereon to the Seller as aforesaid;     10.1.4.   Neither Party shall
be liable/responsible for costs and expenses incurred by the other Party in any
manner in this respect; and     10.1.5.   The obligations of each of the Parties
in this Clause 10.1 are interdependent on each other. None of the actions set
out in this Clause 10.1 shall be deemed to have occurred unless all of the
obligations specified in this Clause 10.1 are complied with and are fully
effective in accordance with the provisions hereof.

  10.2.   The Seller agrees that in the event the Seller fails to complete its
obligations as set out in Annexure I to the mutual satisfaction of the Parties
on or before the Long Stop Date, then:

  10.2.1.   the Seller and the Buyer shall issue a Release Certificate to the
Escrow Agent authorizing the release of the Escrow Amount to the Buyer, and
pursuant thereto the Escrow Amount along with the interest thereon shall be
handed over by the Escrow Agent to the Buyer. The Seller shall not raise any
objections to such release of the Escrow Amount along with

-6-



--------------------------------------------------------------------------------



 



      interest thereon to the Buyer as aforesaid. The Escrow Agreement will
become null and void thereafter;     10.2.2.   this Agreement would
automatically and without any notice terminate and become invalid, ineffective
and incapable of enforcement in any manner whatsoever and the Buyer shall be
left with no right, title or interest in respect of the Schedule Property
stipulated herein;     10.2.3.   the Buyer shall have no claim whatsoever on the
Schedule Property;     10.2.4.   the Seller shall not raise any dispute or
objection with regard to such release of the Escrow Amount along with interest
thereon to the Buyer as aforesaid;     10.2.5.   neither Party shall be
liable/responsible for costs and expenses incurred by the other Party in any
manner in this respect; and     10.2.6.   the obligations of each of the Parties
in this Clause 10.2 are interdependent on each other. None of the actions set
out in this Clause 10.2 shall be deemed to have occurred unless all of the
obligations specified in this Clause 10.2 are complied with and are fully
effective in accordance with the provisions hereof.

  10.3.     In the event the Sale Deed has not been executed and registered as
of the Long Stop Date for any reason whatsoever other than as set out in Clause
10.1 or Clause 10.2, then:

  10.3.1.   the Seller and the Buyer shall issue a Release Certificate to the
Escrow Agent authorizing the release of the Escrow Amount to the Buyer, and
pursuant thereto the Escrow Amount along with the interest shall be handed over
by the Escrow Agent to the Buyer. The Seller shall not raise any objections to
such release of the Escrow Amount along with interest thereon to the Buyer as
aforesaid. The Escrow Agreement will become null and void thereafter;    
10.3.2.   this Agreement would automatically and without any notice terminate
and become invalid, ineffective and incapable of enforcement in any manner
whatsoever and the Buyer shall be left with no right, title or interest in
respect of the Schedule Property stipulated herein;     10.3.3.   the Buyer
shall have no claim whatsoever on the Schedule Property;     10.3.4.   the
Seller shall not raise any dispute or objection with regard to such release of
the Escrow Amount along with interest thereon to the Buyer as aforesaid;    
10.3.5.   neither Party shall be liable/responsible for costs and expenses
incurred by the other Party in any manner in this respect; and

-7-



--------------------------------------------------------------------------------



 



  10.3.6.   the obligations of each of the Parties in this Clause 10.3 are
interdependent on each other. None of the actions set out in this Clause 10.3
shall be deemed to have occurred unless all of the obligations specified in this
Clause 10.3 are complied with and are fully effective in accordance with the
provisions hereof.

  10.4.   The Buyer agrees that if it fails to deposit the Escrow Amount into
the Escrow Account within a period of five (5) days (or such further time period
as may be mutually agreed to between the Parties) from the execution of the
Escrow Agreement, the Seller shall be entitled to terminate this Agreement. In
such event, the Parties shall jointly terminate the Escrow Agreement and
pursuant to such termination, this Agreement would become invalid, ineffective
and incapable of enforcement in any manner whatsoever and the Buyer shall be
left with no right, title or interest in respect of the Schedule Property
stipulated herein.     10.5.   The Parties shall bear their respective costs,
expenses etc. incurred by them in pursuance of the transaction set out herein.

11.   The Seller agrees that during the validity of this Agreement, it shall not
offer the Schedule Property for sale/purchase to any third parties or carry on
any discussions or negotiations with any third parties in relation to the
sale/purchase of the Schedule Property or any portion thereof.

12.   It is expressly understood by both Parties that this Agreement shall be a
binding agreement between the Parties.

13.   The disputes or differences arising between the Parties out of or relating
to this Agreement, interpretation or performance of the terms and conditions of
the Agreement shall be submitted to Arbitration for final adjudication.
Arbitration proceedings shall be conducted by a sole arbitrator who shall be
jointly appointed by the Parties. In the event the Parties are unable to agree
upon a sole arbitrator, each Party shall appoint one (1) arbitrator and the two
(2) arbitrators so appointed shall jointly appoint a third, presiding
arbitrator. Such arbitration shall be in accordance with the Arbitration and
Conciliation Act, 1996 (the “Arbitration Act”) and the rules made thereunder
and/or any statutory modification or reenactment thereof for the time being in
force. The decision of the arbitrator(s) shall be final and binding upon the
Parties. The venue of arbitration shall be New Delhi and the language of
Arbitration shall be English.

14.   The Schedule, Annexure I, Annexure II, Annexure III and Annexure IV to
this Agreement shall form an integral part of this Agreement.   15.   Notices

  15.1.   All notices under this Agreement will be given in writing, postage
prepaid, by certified or registered mail, return receipt requested, by personal
delivery, or by reputable national overnight courier, at the addresses listed
below. Notices will be deemed delivered within twenty four (24) hours of
dispatch if sent via facsimile and within seventy two (72) hours of dispatch in
the event of the same

-8-



--------------------------------------------------------------------------------



 



      being sent via prerecorded delivery. The respective addresses for such
purposes are:

     
If to the Seller:
  Bhoruka Financial Services Limited
 
  11th Floor, DLF Gateway Tower,
 
  DLF City Phase III,
 
  Gurgaon, Haryana 122002 India
Fax:
  +91 124 4057414
email:
  gemawat-sanjeev@dlf.in
Attention:
  Dr. Sanjeev Gemawat
 
  With a copy to
 
   
 
  DLF Commercial Developers Limited
 
  10th Floor, DLF Gateway Tower,
 
  DLF City Phase III,
 
  Gurgaon, Haryana 122002 India
Attention:
  Mr. Amit Grover
 
   
If to the Buyer:
  NetApp India Private Limited
 
  3rd Floor, Fair Winds Block,
 
  EGL Software Park,
 
  Off Intermediate Ring Road,
 
  Bangalore 560 071, India
Fax:
  +91 80 4151 0251
Attention:
  Vikram Shah
 
  Vice President and General Manager
 
   
 
  With a copy to:
 
 
  NetApp India Private Limited
 
  26/F Cambridge House, Taikoo Place
 
  979 Kings Road
 
  Quarry Bay
 
  Hong Kong
 
   
Attention:
  Mitchell Stocks
 
  Director

    Either Party may change its notice address from time to time by delivering
notice thereof to the other Party in accordance with this Clause 15.   16.  
Entirety

  16.1.   This Agreement, including the attached Schedule and Annexures, and
read along with the Escrow Agreement, constitutes the entire agreement between
the Parties pertaining to the Schedule Property, and supersedes any other prior
oral or written communications, representations or statements with respect to
the transaction contemplated in this Agreement.

-9-



--------------------------------------------------------------------------------



 



  16.2.   The Seller agrees that it shall take such steps as the Buyer may
reasonably require, at the Buyer’s cost, to more perfectly assure the conveyance
of ownership rights in the Schedule Property to the Buyer.

17.   Amendment

  17.1.   This Agreement may not be modified, altered or amended in any manner
except by an instrument in writing executed by the Parties.

18.   Severability

  18.1.   If any part of this Agreement is found by a court of competent
jurisdiction or other competent authority to be invalid, unlawful or
unenforceable then such part will be severed from the remainder of this
Agreement, which will continue to be valid and enforceable to the fullest extent
permitted by law.

19.   Waiver

  19.1.   No delay or failure by either Party to exercise any of its powers,
rights or remedies under this Agreement will operate as a waiver of them, nor
will any single or partial exercise of any such powers, rights or remedies
preclude any other or further exercise of them. Any waiver to be effective must
be in writing.

20.   Governing Law

  20.1.   This Agreement shall be governed by and construed in accordance with
the laws of the Republic of India.

21.   Counterparts

  21.1.   This Agreement may be executed in counterparts. Each such counterpart
shall be considered an original for all legal purposes. It is clarified that the
stamped counterpart of the Agreement shall be retained by the Buyer and the
Seller shall retain (i) an unstamped counterpart of the Agreement; and (ii) a
certified copy of the stamped counterpart of the Agreement.         Possession
of the Schedule Property is not handed over on this Agreement.

Schedule
Schedule-A
All that piece and parcel of a portion of the properties bearing Survey Nos.26,
26/1 and 31 of Hoodi Village, Krishnarajapuram Hobli, Bangalore South Taluk
admeasuring 14 acres and 19 guntas, bearing City Municipal khata No.45 and
presently bearing Bruhat Bangalore Mahanagara Palike khata No.44A situated in
Mahadevapura Industrial Area, Ward No.1, converted from agricultural to
non-agricultural industrial purposes by way of (i) conversion order bearing
number OM/M/ALN/SR/6021 dated November 9, 1971, issued by the Deputy
Commissioner, Bangalore District as regards Survey Number 26/1; and
(ii) conversion order bearing number

-10-



--------------------------------------------------------------------------------



 



B.Dis.ALN.SR.5770 dated May 31, 1971, issued by the Deputy Commissioner,
Bangalore District as regards Survey Number 31 and bounded as follows:

         
East by
  :   Land in Survey Nos.34, 35 and 36;
West by
  :   Remaining portions in Survey Nos.26 and 31;
North by
  :   Land in Survey Nos.30 and 34;
South by
  :   Road.

Schedule-B
All that piece and parcel of the property bearing Survey No.32 of Hoodi Village,
Krishnarajapuram Hobli, Bangalore South Taluk admeasuring 21 guntas bearing City
Municipal Council khata No.45 and presently bearing Bruhat Bangalore Mahanagara
Palike khata No.44A situated in Mahadevapura Industrial Area, Ward No.1,
converted from agricultural to industrial usage by way of conversion order
bearing number BDS/ALN/SR/Eas 66/2004-05 dated June 25, 2004, issued by the
Deputy Commissioner, Bangalore District as regards Survey Number 32 and bounded
as follows:

         
East by
  :   Land in Survey Nos.34;
West by
  :   Land in Survey No. 31 belonging to M/s Bhoruka Financial Services Ltd. and
Survey No.30;
North by
  :   Land bearing Survey Nos.30 and 34;
South by
  :   Land bearing Survey No.31 belonging to M/s Bhoruka Financial Services Ltd.

The usage of the composite property bearing Survey Numbers 26(p), 31(p) and 32
was changed from industrial purposes to commercial (software park) purposes by
way of the Commencement Certificate dated April 7, 2006 issued by the
Commissioner, Bangalore Development Authority.
IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SET THEIR HANDS AND SEAL TO THESE
PRESENTS ON THIS THE EIGHTEENTH DAY OF NOVEMBER, 2009 IN THE PRESENCE OF THE
FOLLOWING WITNESSES:

     
Bhoruka Financial Services Limited
  Witness:
 
   
Signature:
  Signature:
 
   
Name: Amit Grover
  Name:
 
   
Title: Authorised Signatory
  Date:
 
   
Date: November 18, 2009
  Address:

-11-



--------------------------------------------------------------------------------



 



     
NetApp India Private Limited
  Witness:
 
   
Signature:
  Signature:
 
   
Name: Vikram Shah
  Name:
 
   
Title: Director
  Date:
 
   
Date: November 18, 2009
  Address:

-12-



--------------------------------------------------------------------------------



 



Annexure I

1.   An endorsement from the Karnataka Industrial Areas Development Board to the
effect that no part of the Schedule Property has been notified for acquisition;

2.   Clearing of (i) all objections received to the public notice issued, to the
mutual satisfaction of the Parties and clearing of any title issues uncovered as
a result of the public notice issued; and (ii) any encumbrances depicted in
encumbrance certificate obtained by the Buyer as regards portions of the
Schedule Property being Survey Numbers 26 and 31 relating to the period between
October 22, 2009 and the date prior to the execution of the Sale Deed and a
portion of the Schedule Property being Survey Number 32 relating to the period
between April 7, 2009 and the date prior to the execution of the Sale Deed; and

3.   Execution of a power of attorney by the Seller in favour of an authorised
representative of the Buyer, in accordance with the format annexed herewith as
Annexure IV and to be handed over to the Buyer at the time of execution of the
Sale Deed.

-13-



--------------------------------------------------------------------------------



 



Annexure II
Format of Release Certificate
To,
[Standard Chartered Bank]
[insert address]
Attn: [officer]
Re: Escrow Agreement dated [date]
We the undersigned write to you pursuant to the Escrow Agreement executed
between Standard Chartered Bank (the “Escrow Agent”), NetApp India Private
Limited (the “Buyer”) and Bhoruka Financial Services Limited (the “Seller”) on
[date] (the “Escrow Agreement”). Pursuant to Clause 3.1 of the Escrow Agreement,
we hereby jointly notify the Escrow Agent to release the Escrow Amount to the
[Buyer][Seller], forthwith and without demur. We hereby instruct you to do the
following:

  (i)   Hand over the demand draft for Escrow Amount along with the interest
accrued thereon to the [Buyer][Seller]; and     (ii)   Close the “Escrow
A/C-Bhoruka/NetApp” bearing account number 45605101966.

We hereby acknowledge that on acting as per our aforesaid instructions, you
shall be discharged of all your obligations and liabilities under the Escrow
Agreement.
We hereby confirm that we shall provide you with our acknowledgement upon the
receipt of the demand draft.
Words and expressions used but not defined herein shall have their respective
meanings set forth in the Escrow Agreement.
Kindly acknowledge the receipt of this letter.
For NetApp India Private Limited
Authorised Signatory
For Bhoruka Financial Services Limited
Authorised Signatory

-14-



--------------------------------------------------------------------------------



 



Annexure III
Perpetual Easementary Rights Agreement
- as enclosed -
[not filed herewith]

-15-



--------------------------------------------------------------------------------



 



Annexure IV
Template Power of Attorney
KNOW ALL BY THESE PRESENTS THAT Bhoruka Financial Services Limited, a company
incorporated under the Companies Act, 1956 and having its registered office at
35/9, Langford Road Cross, Langford Town, Bangalore 560 025 (the “Grantor”),
represented herein by its [designation], [name] does hereby state as follows:
WHEREAS:

  1.   The Grantor is the lawful and absolute owner of the property bearing
Survey Nos.26, 31 and 32, Hoodi Village, Krishnarajapuram Hobli, Bangalore South
Taluk, admeasuring fifteen (15) acres (more particularly described in the
Schedule herein and hereinafter referred to as the “Schedule Property”). The
Grantor has agreed to convey the Schedule Property in favour of NetApp India
Private Limited (the “Purchaser”), a company incorporated under the Companies
Act, 1956 and having its registered office at 3rd Floor, Fair Winds Block,
Embassy Golflinks Business Park, Off Indiranagar-Koramangala Intermediate Ring
Road, Bangalore 560 071 by way of an Agreement to Sell dated November 18, 2009;
and     2.   At the request of the Purchaser, the Grantor wishes to appoint an
attorney to represent it before the appropriate authorities, make requisite
applications on its behalf, sign and execute such applications and to perform
all acts and deeds necessary for the purposes as mentioned in this Power of
Attorney.

NOW KNOW ALL MEN BY THESE PRESENTS THAT the Grantor, represented herein by its
[designation], [name], does hereby and hereunder nominate, appoint and
constitute on the day hereinabove stated [insert name of the attorney], son of
[insert father’s name], residing at [insert address], as its true and lawful
attorney (the “Attorney”), to act in its name and its behalf, to do and execute
all or any of the following acts, deeds and things only and only for the purpose
as mentioned in this Power of Attorney:

  A.   To represent, follow up, make payment of requisite fees, obtain updates
from the appropriate authorities; make, sign and execute requisite applications,
appear before the appropriate authorities, execute documents required by such
appropriate authorities and perform all acts and deeds necessary to obtain
requisite endorsements from the appropriate authority, to denote that the
property converted from agricultural to non-agricultural, industrial purposes,
in terms of the Official Memorandum dated 31/05/1971 bearing
No.B.Dis.ALN.SR.5770 issued by the Deputy Commissioner, Bangalore District was
the property which currently forms a part of the property bearing Bruhat
Bangalore Mahanagara Palike Khata No.44A, located at Mahadevapura Industrial
Area, Ward No.1, Krishnarajapuram Hobli, Bangalore South Taluk (the “Said
Property”);     B.   To update the relevant RTC extracts to depict the
conversion of the Said Property from agricultural purposes to non-agricultural,
industrial purposes;

-16-



--------------------------------------------------------------------------------



 



  C.   To do, execute and perform any other acts, deeds, matters or things
whatsoever which in the opinion of the Attorney ought to be done, executed and
performed in relation to obtaining requisite endorsements to denote that the
property converted from agricultural to non-agricultural, industrial purposes,
in terms of the Official Memorandum dated 31/05/1971 bearing
No.B.Dis.ALN.SR.5770 issued by the Deputy Commissioner, Bangalore District was
the Said Property; which was acquired by the Grantor under a sale deed dated
13/11/1970 registered as Document No.3957/70-71 at the office of the Sub
Registrar, Bangalore South Taluk and in relation to updating the relevant RTC
extracts to depict the conversion of the Said Property from agricultural
purposes to non-agricultural, industrial purposes; and     D.   The Grantor
hereby agrees and undertakes to ratify and confirm all and whatsoever the
Attorney, under the power in that behalf hereinbefore contained, shall lawfully
do, execute or perform in exercise of the power, authorities and liberties
hereby conferred upon, under and by virtue of this Power of Attorney.

SCHEDULE
Schedule-A
All that piece and parcel of a portion of the properties bearing Survey Nos.26,
26/1 and 31 of Hoodi Village, Krishnarajapuram Hobli, Bangalore South Taluk
admeasuring 14 acres and 19 guntas, bearing City Municipal Council khata No.45
and presently bearing Bruhat Bangalore Mahanagara Palike khata No.44A situated
in Mahadevapura Industrial Area, Ward No.1, Krishnarajapuram Hobli, Bangalore
South Taluk and bounded as follows:

         
East by
  :   Land in Survey Nos.34, 35 and 36;
West by
  :   Remaining portions in Survey Nos.26 and 31;
North by
  :   Land in Survey Nos.30 and 34;
South by
  :   Road.

Schedule-B
All that piece and parcel of the property bearing Survey No. 32 of Hoodi
Village, Krishnarajapuram Hobli, Bangalore South Taluk admeasuring 21 guntas
bearing City Municipal Council khata No.45 and presently bearing Bruhat
Bangalore Mahanagara Palike khata No.44A situated in Mahadevapura Industrial
Area, Ward No.1, Krishnarajapuram Hobli, Bangalore South Taluk and bounded as
follows:

         
East by
  :   Land in Survey No.34;
West by
  :   Land in Survey No.31 belonging to M/s Bhoruka Financial Services Ltd. and
Survey No.30;
North by
  :   Land bearing Survey Nos.30 and 34;
South by
  :   Land bearing Survey No.31 belonging to M/s Bhoruka Financial Services Ltd.



-17-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Bhoruka Financial Services Limited represented by its
[designation], [name], has affixed its signature to this POWER OF ATTORNEY on
this [insert date] of [insert month], 2009, at Bangalore in the presence of the
following witnesses.
Identified by:
[name]
[designation]
For and on behalf of Bhoruka Financial Services Limited
EXECUTANT
I ACCEPT THE POWERS CONFERRED ON ME BY THIS DOCUMENT
(signature of the Power of Attorney Holder)
   POWER OF ATTORNEY HOLDER
WITNESSES:

         
1.
    2.  

-18-